DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34, 36, and 38-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication to Pack, et al. (US 2008/0056437 A1).

X-ray tubes (34), wherein at least a portion of the X-ray tubes is positioned along a first array (14) that defines a first plane normal to a direction of travel of the object and wherein each of the X-ray tubes is stationary while scanning the object (Paragraphs 28, 58-60, and Figures 2, 4, and 4A);
detectors (36), wherein at least a portion of the detectors is positioned in a second array (16) that defines a second plane normal to the direction of travel of the object, and wherein the detectors are configured to detect X-rays emitted from each of the X-ray tubes and generate projection data indicative of the detected X-rays (Paragraphs 28, 29, 38, and Figures 2, 4, and 4A); and
a controller (30; see Paragraph 29) configured to execute programmatic instructions that, when executed, activate each of the X-ray tubes to emit X-rays in accordance with a firing order (Paragraph 29), wherein the firing order is selected such that a projection density of the X-rays is uniform over the object (Paragraphs 40 and 50), wherein, as the controller executes the programmatic instructions to activate one of the X-ray tubes, positions of remaining ones of the X-ray tubes do not change (Paragraphs 30 and 37), and wherein the controller is configured to execute the programmatic instructions to apply a reconstruction algorithm to the projection data indicative of the detected X-rays in order to generate (via 40) the three-dimensional image (Paragraph 33).
With respect to Claim 36, Pack further teaches that the firing order is adapted to cause an even distribution of X-rays from the X-ray tubes over a surface of a virtual cylinder, having a length, wherein the virtual cylinder is positioned around the object and the length of the virtual cylinder is greater than a length of the object (Paragraphs 43, 46, 59 [especially Lines 21-25], 65, and 66, and Figures 8 and 9).
With respect to Claim 38, Pack further teaches that the controller is configured to execute the programmatic instructions to modify a subsequent firing order based upon the projection data, to fill gaps in imaging data or alter the amount of coverage of areas within the object (Paragraphs 40, 43, 48, 51, 52, and 54).
With respect to Claim 39, Pack further teaches that the X-ray tubes and the detectors, taken in combination, exhibit multi-fold symmetry (Figures 4A and 6-9).
With respect to Claim 40, Pack further teaches that the firing order is a radially non-sequential order (Paragraphs 37, 40, 43, 52, 59, and 65).
With respect to Claim 41, Pack further teaches that the firing order is a non-helical imaging pattern (e.g., axial and other patterns; see Paragraphs 30, 46, and 60).
With respect to Claim 42, Pack further teaches that the firing pattern comprises each of the X-ray sources activating at least once (Paragraphs 29, 37, 40, 41, and 50).
With respect to Claim 43, Pack further teaches that the X-ray imaging apparatus defines a reconstruction volume comprising a plurality of voxels and wherein X-rays emitted by the X-ray tubes intersect each voxel of the reconstruction volume at a plurality of angles and wherein each of the plurality of angles is substantially evenly distributed over a predefined angular range (Paragraphs 40, 41, and 50).
With respect to Claims 44-46, Pack further teaches that at least some of the X-ray tubes are positioned on a first virtual cylinder having a first radius, that at least some of the detectors are positioned on a second virtual cylinder having a second radius, wherein the second radius is less than the first radius, and that the object is positioned in a third virtual cylinder having a third radius, wherein the third radius is less than the second radius (Paragraphs 43, 46, 59, 65, 66, and Figures 2, 4, 4A, and 6-9).
With respect to Claim 47, Pack further teaches that the controller is adapted to execute the programmatic instructions to change the firing order in response to X-ray attenuation data, to fill gaps in imaging data or alter the amount of coverage of areas within the object (Paragraphs 40, 43, 48, 51, 52, and 54).
With respect to Claim 48, Pack further teaches that the controller is configured to execute the programmatic instructions to increase projection density in one area and decrease projection density in another area based on the projection data (Paragraphs 48, 51, and 52).
With respect to Claim 49, Pack further teaches that the controller is configured to execute the programmatic instructions to conduct a first scan of the object with an evenly distributed firing order and wherein the controller is adapted to execute the programmatic instructions to change the firing order in a second scan to compensate for X-ray attenuation in a manner that balances projection density (Paragraphs 40, 43, 48, 51, 52, and 54).
With respect to Claim 50, Pack further teaches that the controller is adapted to execute the programmatic instructions to simultaneously fire at least some of the X-ray tubes in such a way that each of the simultaneously-fired X-ray tubes illuminates a different subset of the detectors (Paragraphs 37, 54-56, and 58).
With respect to Claim 51, Pack further teaches that the firing order is adapted to provide a sampling lattice pattern on a surface of a virtual cylinder and wherein the virtual cylinder is positioned around the object and the length of the virtual cylinder is greater than a length of the object (Paragraphs 40, 43, 46, 51, 52, 59, 65, and 66).
With respect to Claim 52, Pack further teaches that the firing order is adapted to minimize image artifacts by minimizing non-uniformities in the projection data (Paragraphs 40, 43, 48, 51, 52, and 54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, as applied to Claims 36 and 34, respectively, above.
With respect to Claim 35, Pack teaches most of the elements of the claimed invention, including an object support that translates during imaging with x-ray sources and detectors, said object support (18) being a table or conveyor belt (Paragraph 28).
Pack is silent with respect to the exact speed of said translation of the object support.
Pack does, however, teach that the speed of travel is adjusted based on the imaging speed and mode (Paragraph 30).
Pack discloses the claimed invention except for the exact speed of the object travelling on the conveyor belt being between a value in a range of between 250-500 mm/s.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an object travel speed that matches an imaging speed and mode at 250-500 mm/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claim 37, Pack teaches most of the elements of the claimed invention, including a length of the virtual cylinder being greater than the object (Paragraphs 43, 46, 59 [especially Lines 21-25], 65, and 66, and Figures 8 and 9).
Pack is silent with respect to the exact length measurements of the cylinder and the object.
Pack does, however, teach that the cylinder needs to be long enough to insure full coverage of the examined object, from multiple views and angles, as it travels across the zone on the conveyor, so as to provide enough imaging data to create a 3D volumetric image of said object (Paragraphs 33, 40-43, 46, 59, 65, and 66), and it is also common sense that this length would vary depending on the size of the examined object and the number of sources and detectors chosen to be used in the imaging system.
Pack discloses the claimed invention except for the exact additional length of said cylinder, with respect to the object, being a value in a range of between 0-100 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a cylinder length that matches an imaging system design and examined object size at 0-100 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 3/3/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been overcome by the amendment.
Applicant's arguments filed 3/3/2021, with respect to Claims 34-52, have been fully considered but they are not persuasive. The Applicant has not described how newly added claims overcome the art of record, and independent Claim 34 does not contain the previously indicated allowable subject matter.
Allowable Subject Matter
Claims 9, 11-15, and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 9, the prior art of record teaches many of the elements of the claimed invention, including an x-ray imaging apparatus for scanning an object and generating a three-dimensional image of the object, comprising: a plurality of X-ray tubes, wherein at least a portion of the plurality of X-ray tubes is positioned on a first arc that defines a first plane normal to a direction of travel of the object and wherein each of the plurality of X-ray tubes is stationary while scanning the object; a plurality of detectors, wherein at least a portion of the plurality of detectors is positioned on a second arc that defines a second plane normal to the direction of travel of the object, wherein the second plane is offset from the first plane and wherein the plurality of detectors is configured to detect X-rays emitted from each of the plurality of X-ray tubes and generate projection data indicative of the detected X-rays; and, a controller configured to cause each of the plurality of X-ray tubes to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes said plurality of X-ray tubes to fire in a sequence, and configured to apply a reconstruction algorithm to the projection data indicative of the detected X-rays in order to generate the three-dimensional image.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the controller further configured such that the firing sequence is rotationally invariant and the applied reconstruction algorithm is not dependent on the firing pattern of the plurality of X-ray tubes, in the manner as required by Claim 9.
Claims 11-15 and 22-33 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/06/2021